Title: To Alexander Hamilton from Thomas Sim Lee, 12 September 1794
From: Lee, Thomas Sim
To: Hamilton, Alexander


Annapolis September 12th 1794
Sir.
The enclosed Copy of a Letter from Peter Engels the State’s Armourer at Frederick Town, contains information which tho’ not of the most authentic kind, it is proper the President should be immediately apprized of.
In consequence of its receipt, I have thought it prudent for the security of the Public magazine to take the provisionary step which the enclosed Copy of my letter to Brigadier General Bayley will explain.
The suggestion contained in Engel’s letter that all the powder and lead has lately been bought up in the Neighbouring Towns is, I am told, confirmed by a private letter from a respectable Gentleman in Frederick to his friend in Baltimore.
I am &c
Thomas S Lee
The HonorableAlexander Hamilton EsqrSecretary of the Treasury
